DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mental processes/mathematical relationships) without significantly more. Claims 1, 19, and 20 are substantially similar and the same rationale (see below) is applicable to each.  Claim 19 recites:
a memory; and (generic computer component)
at least one processor coupled to the memory, the processor being operative: (generic computer component)
to obtain values, from respective performances of the physical process, for a plurality of variables associated with the physical process; (equivalent to making an observation or providing numerical data input)
to determine at least one Gaussian mixture model (GMM) representing the values for the plurality of variables for the performances of the physical process; (a person could determine such a model by evaluating numerical data with pencil and paper, alternatively this is constructing a statistical mathematical relationship according to the GMM algorithm)
based at least in part on the at least one Gaussian mixture model, to compute at least one anomaly score for at least one of the variables for at least one of the performances of the physical process; (making an evaluation of the numerical model)
based on the at least one anomaly score for the at least one of the variables, to identify the at least one of the performances of the physical process as an outlier; and (making a judgement about numerical data)
based at least in part on the outlier identification, to modify the at least one of the variables for one or more subsequent performances of the physical process (updating numerical inputs based on the judgement/evaluation)
so as to improve the at least one of quality and yield of the physical process. (intended use that is merely generally linking the exception to a vague field of the “physical process”)
This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements – generally linking the exception to the vague field of the physical process, and using a processor/memory to perform the claimed steps. Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h), does not provide a practical application. The processor/memory in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing numerical data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor/memory to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The generally linking feature does not provide significantly more either, as discussed above.  The claim is not patent eligible.
Claim 2 further defines the physical process to be a semiconductor manufacturing process, but this remains generally linking the exception to a field of use (semiconductor manufacturing) and fails to render the claims eligible for the reasons set forth above.
Claims 3-18 merely set forth further features that define additional mathematical relationships and mental processes (evaluations, judgements, and observations), and remain ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 20150012250 A1, cited by applicant on the IDS dated 4/27/2021).
Regarding Claim 1:
Li teaches:
obtaining values, from respective performances of the physical process, for a plurality of variables associated with the physical process; (Abstract, a method for modeling a semiconductor manufacturing process. The method receives trace data, process variables data and metrology data, obtained during the semiconductor manufacturing process; ¶17 the system 200 receives trace data 115, process variables data 120, and metrology data 125.)
determining at least one Gaussian mixture model (GMM) representing the values for the plurality of variables for the performances of the physical process; (¶17 trace data 115, process variables data 120, and metrology data 125; ¶18 a clustering analysis component 210 of FIG. 2 groups the received trace data, the received process variables data, the received metrology data as one or more clusters ... Gaussian Mixture Model is be used for the clustering)
based at least in part on the at least one Gaussian mixture model, computing at least one anomaly score for at least one of the variables for at least one of the performances of the physical process; (¶21 A relationship between the received metrology data and the received trace data may indicate the nonlinearity and the nonstationarity characteristics of the semiconductor manufacturing process. For example, the fitting may indicate that the received metrology data may not be directly proportional to the received trace data.; ¶23 With newly collected trace data and process variable data X* 105, predicted values of future target variable (e.g., metrology data, throughput data or yield rate data) can be calculated as ŷ=ƒ(X*) , where ŷ is a vector of the predicted values.; ¶25 a monitoring and model updating component 260 shown in FIG. 2 runs 160-175 shown in FIG. 1. The monitoring and model updating component 260 shown in FIG. 2 includes, but is not limited to: a dynamic clustering analysis component 265, a change detection component 270, and a model update component 275.)
based on the at least one anomaly score for the at least one of the variables, identifying the at least one of the performances of the physical process as an outlier; and (¶23 When values of y*, newly collected metrology data, throughput data, or yield rate data, are available, the performance prediction component 245 compares ŷ and values of y*; ¶24 Returning to FIG. 1, at 180, the difference between y* and ŷ is fed back 240 to a control system 250 (FIG. 2), e.g., in real-time or off-line, in order to meet a corresponding product specification and enhance the yield rate, e.g., by adjusting values of controllable factors (i.e., process variables) of corresponding semiconductor manufacturing tool or process 235.)
based at least in part on the outlier identification, modifying the at least one of the variables for one or more subsequent performances of the physical process (¶24 Returning to FIG. 1, at 180, the difference between y* and ŷ is fed back 240 to a control system 250 (FIG. 2), e.g., in real-time or off-line, in order to meet a corresponding product specification and enhance the yield rate, e.g., by adjusting values of controllable factors (i.e., process variables) of corresponding semiconductor manufacturing tool or process 235.)
so as to improve the at least one of quality and yield of the physical process. (examiner notes that this is intended use and is not entitled to receiving patentable weight; ¶24 Returning to FIG. 1, at 180, the difference between y* and ŷ is fed back 240 to a control system 250 (FIG. 2), e.g., in real-time or off-line, in order to meet a corresponding product specification and enhance the yield rate, e.g., by adjusting values of controllable factors (i.e., process variables) of corresponding semiconductor manufacturing tool or process 235.)

Regarding Claim 2:
Li teaches:
wherein the physical process comprises at least a portion of a semiconductor manufacturing process. (Abstract, a method for modeling a semiconductor manufacturing process.)

Regarding Claim 9:
Li teaches:
wherein obtaining the values comprises converting univariate data into multivariate data based at least in part on temporal data associated with the univariate data. (¶13  Data streams (e.g., trace data, process variables data, metrology data, etc.) may change over time due to underlying process dynamics.; ¶15 These one or more manufacturing steps accommodate a time-varying nature, e.g., trace data from these manufacturing steps would vary from time to time. Due to this time-varying nature, a performance model that predicts and monitors the semiconductor manufacturing process needs to be updated when a significant change is detected in new data stream; ¶29)

Regarding Claim 10:
Li teaches:
wherein the temporal data comprises respective timestamps for values within the univariate data. (¶13  Data streams (e.g., trace data, process variables data, metrology data, etc.) may change over time due to underlying process dynamics.; ¶15 These one or more manufacturing steps accommodate a time-varying nature, e.g., trace data from these manufacturing steps would vary from time to time. Due to this time-varying nature, a performance model that predicts and monitors the semiconductor manufacturing process needs to be updated when a significant change is detected in new data stream; ¶29)

Regarding Claim 11:
Li teaches:
wherein the temporal data comprises at least one difference between immediately temporally adjacent neighboring values within the univariate data. (¶13  Data streams (e.g., trace data, process variables data, metrology data, etc.) may change over time due to underlying process dynamics.; ¶15 These one or more manufacturing steps accommodate a time-varying nature, e.g., trace data from these manufacturing steps would vary from time to time. Due to this time-varying nature, a performance model that predicts and monitors the semiconductor manufacturing process needs to be updated when a significant change is detected in new data stream; ¶29)

Regarding Claim 12:
Li teaches:
wherein a given one of the performances of the physical process is identified as an outlier when an anomaly score for any one of the variables exceeds a specified threshold for the given one of the performances. (¶18  If a p-value associated with the population is less than a threshold, e.g., 0.05, the assumption is considered to be violated; ¶27 in which the one or more changes are larger than a pre-determined threshold; ¶29 If the difference between these probability distributions is larger than a pre-determined threshold)

Regarding Claim 13:
Li teaches:
recomputing the at least one anomaly score for at least one of the variables for at least one of the performances of the physical process based at least in part on values for at least one of the one or more subsequent performances of the physical process. ( ¶23 With newly collected trace data and process variable data X* 105, predicted values of future target variable (e.g., metrology data, throughput data or yield rate data) can be calculated as ŷ=ƒ(X*) , where ŷ is a vector of the predicted values.; ¶25 a monitoring and model updating component 260 shown in FIG. 2 runs 160-175 shown in FIG. 1. The monitoring and model updating component 260 shown in FIG. 2 includes, but is not limited to: a dynamic clustering analysis component 265, a change detection component 270, and a model update component 275.)

Regarding Claim 14:
Li teaches:
training the model with values from one or more past performances of the physical process; and ( ¶23 With newly collected trace data and process variable data X* 105, predicted values of future target variable (e.g., metrology data, throughput data or yield rate data) can be calculated as ŷ=ƒ(X*) , where ŷ is a vector of the predicted values.; ¶25 a monitoring and model updating component 260 shown in FIG. 2 runs 160-175 shown in FIG. 1. The monitoring and model updating component 260 shown in FIG. 2 includes, but is not limited to: a dynamic clustering analysis component 265, a change detection component 270, and a model update component 275.)
testing the model with values from the one or more subsequent performances of the physical process. ( ¶23 With newly collected trace data and process variable data X* 105, predicted values of future target variable (e.g., metrology data, throughput data or yield rate data) can be calculated as ŷ=ƒ(X*) , where ŷ is a vector of the predicted values.; ¶25 a monitoring and model updating component 260 shown in FIG. 2 runs 160-175 shown in FIG. 1. The monitoring and model updating component 260 shown in FIG. 2 includes, but is not limited to: a dynamic clustering analysis component 265, a change detection component 270, and a model update component 275.)

Regarding Claim 15:
Li teaches:
wherein identifying the outlier comprises at least one of a backward analysis of past performances and a forward projection of the one or more subsequent performances. (¶24 Returning to FIG. 1, at 180, the difference between y* and ŷ is fed back 240 to a control system 250 (FIG. 2), e.g., in real-time or off-line, in order to meet a corresponding product specification and enhance the yield rate, e.g., by adjusting values of controllable factors (i.e., process variables) of corresponding semiconductor manufacturing tool or process 235.)

Regarding Claim 16:
Li teaches:
wherein computing an anomaly score for a given variable for a given performance of the physical process comprises calculating a minimum of absolute values of: (¶23 With newly collected trace data and process variable data X* 105, predicted values of future target variable (e.g., metrology data, throughput data or yield rate data) can be calculated as ŷ=ƒ(X*) , where ŷ is a vector of the predicted values; ¶24  the difference between y* and ŷ is fed back 240 to a control system 250 (FIG. 2))
a difference between a value of the given variable for the given performance of the physical process and (¶23 With newly collected trace data and process variable data X* 105, predicted values of future target variable (e.g., metrology data, throughput data or yield rate data) can be calculated as ŷ=ƒ(X*) , where ŷ is a vector of the predicted values; ¶24  the difference between y* and ŷ is fed back 240 to a control system 250 (FIG. 2))
a value of the given variable for the given variable for a performance of the physical process directly preceding the given performance; and (¶23 With newly collected trace data and process variable data X* 105, predicted values of future target variable (e.g., metrology data, throughput data or yield rate data) can be calculated as ŷ=ƒ(X*) , where ŷ is a vector of the predicted values; ¶24  the difference between y* and ŷ is fed back 240 to a control system 250 (FIG. 2))
a difference between the value of the given variable for the given performance and (¶23 With newly collected trace data and process variable data X* 105, predicted values of future target variable (e.g., metrology data, throughput data or yield rate data) can be calculated as ŷ=ƒ(X*) , where ŷ is a vector of the predicted values; ¶24  the difference between y* and ŷ is fed back 240 to a control system 250 (FIG. 2))
a value of the given variable for the given variable for a performance of the physical process directly following the given performance. (¶23 With newly collected trace data and process variable data X* 105, predicted values of future target variable (e.g., metrology data, throughput data or yield rate data) can be calculated as ŷ=ƒ(X*) , where ŷ is a vector of the predicted values; ¶24  the difference between y* and ŷ is fed back 240 to a control system 250 (FIG. 2))

Regarding Claim 17:
Li teaches:
wherein computing an anomaly score for a given variable for a given performance of the given variable for a given performance of the physical process comprises (¶21 A relationship between the received metrology data and the received trace data may indicate the nonlinearity and the nonstationarity characteristics of the semiconductor manufacturing process. For example, the fitting may indicate that the received metrology data may not be directly proportional to the received trace data.; ¶23 With newly collected trace data and process variable data X* 105, predicted values of future target variable (e.g., metrology data, throughput data or yield rate data) can be calculated as ŷ=ƒ(X*) , where ŷ is a vector of the predicted values.; ¶25 a monitoring and model updating component 260 shown in FIG. 2 runs 160-175 shown in FIG. 1. The monitoring and model updating component 260 shown in FIG. 2 includes, but is not limited to: a dynamic clustering analysis component 265, a change detection component 270, and a model update component 275.)
calculating a difference between a value of the given variable for the given performance and (¶23 With newly collected trace data and process variable data X* 105, predicted values of future target variable (e.g., metrology data, throughput data or yield rate data) can be calculated as ŷ=ƒ(X*) , where ŷ is a vector of the predicted values; ¶24  the difference between y* and ŷ is fed back 240 to a control system 250 (FIG. 2))
an average value of the given variable for the one or more subsequent performances of the physical process. (¶27 tests whether mean vectors of two normally distributed multivariate samples are equal or not. If a result of the Multivariate Two-Sample T2-Test is greater than a threshold value T 2(α, p, n1+n2−2), the change detection component 270 determines that the two mean vectors are different, where α is a significance level, n1 and n2 are sample sizes, p is the number of features (columns) in the two samples.)

Regarding Claim 19:
Li teaches:
a memory; and (¶16 a parallel computing system 300 including at least one processor 355 and at least one memory device 370)
at least one processor coupled to the memory, the processor being operative: (¶16 a parallel computing system 300 including at least one processor 355 and at least one memory device 370)
to obtain values, from respective performances of the physical process, for a plurality of variables associated with the physical process; (Abstract, a method for modeling a semiconductor manufacturing process. The method receives trace data, process variables data and metrology data, obtained during the semiconductor manufacturing process; ¶17 the system 200 receives trace data 115, process variables data 120, and metrology data 125.)
to determine at least one Gaussian mixture model (GMM) representing the values for the plurality of variables for the performances of the physical process; (¶17 trace data 115, process variables data 120, and metrology data 125; ¶18 a clustering analysis component 210 of FIG. 2 groups the received trace data, the received process variables data, the received metrology data as one or more clusters ... Gaussian Mixture Model is be used for the clustering)
based at least in part on the at least one Gaussian mixture model, to compute at least one anomaly score for at least one of the variables for at least one of the performances of the physical process; (¶21 A relationship between the received metrology data and the received trace data may indicate the nonlinearity and the nonstationarity characteristics of the semiconductor manufacturing process. For example, the fitting may indicate that the received metrology data may not be directly proportional to the received trace data.; ¶23 With newly collected trace data and process variable data X* 105, predicted values of future target variable (e.g., metrology data, throughput data or yield rate data) can be calculated as ŷ=ƒ(X*) , where ŷ is a vector of the predicted values.; ¶25 a monitoring and model updating component 260 shown in FIG. 2 runs 160-175 shown in FIG. 1. The monitoring and model updating component 260 shown in FIG. 2 includes, but is not limited to: a dynamic clustering analysis component 265, a change detection component 270, and a model update component 275.)
based on the at least one anomaly score for the at least one of the variables, to identify the at least one of the performances of the physical process as an outlier; and (¶23 When values of y*, newly collected metrology data, throughput data, or yield rate data, are available, the performance prediction component 245 compares ŷ and values of y*; ¶24 Returning to FIG. 1, at 180, the difference between y* and ŷ is fed back 240 to a control system 250 (FIG. 2), e.g., in real-time or off-line, in order to meet a corresponding product specification and enhance the yield rate, e.g., by adjusting values of controllable factors (i.e., process variables) of corresponding semiconductor manufacturing tool or process 235.)
based at least in part on the outlier identification, to modify the at least one of the variables for one or more subsequent performances of the physical process (¶24 Returning to FIG. 1, at 180, the difference between y* and ŷ is fed back 240 to a control system 250 (FIG. 2), e.g., in real-time or off-line, in order to meet a corresponding product specification and enhance the yield rate, e.g., by adjusting values of controllable factors (i.e., process variables) of corresponding semiconductor manufacturing tool or process 235.)
so as to improve the at least one of quality and yield of the physical process. (examiner notes that this is intended use and is not entitled to receiving patentable weight; ¶24 Returning to FIG. 1, at 180, the difference between y* and ŷ is fed back 240 to a control system 250 (FIG. 2), e.g., in real-time or off-line, in order to meet a corresponding product specification and enhance the yield rate, e.g., by adjusting values of controllable factors (i.e., process variables) of corresponding semiconductor manufacturing tool or process 235.)

Regarding Claim 20:
Li teaches:
a non-transitory machine-readable storage medium having machine-readable program code embodied therewith for improving at least one of quality and yield of a physical process, said machine-readable program code comprising machine-readable program code configured: (¶34 The computer readable medium may be a computer readable signal medium or a computer readable storage medium. A computer readable storage medium)
to obtain values, from respective performances of the physical process, for a plurality of variables associated with the physical process; (Abstract, a method for modeling a semiconductor manufacturing process. The method receives trace data, process variables data and metrology data, obtained during the semiconductor manufacturing process; ¶17 the system 200 receives trace data 115, process variables data 120, and metrology data 125.)
to determine at least one Gaussian mixture model (GMM) representing the values for the plurality of variables for the performances of the physical process; (¶17 trace data 115, process variables data 120, and metrology data 125; ¶18 a clustering analysis component 210 of FIG. 2 groups the received trace data, the received process variables data, the received metrology data as one or more clusters ... Gaussian Mixture Model is be used for the clustering)
based at least in part on the at least one Gaussian mixture model, to compute at least one anomaly score for at least one of the variables for at least one of the performances of the physical process; (¶21 A relationship between the received metrology data and the received trace data may indicate the nonlinearity and the nonstationarity characteristics of the semiconductor manufacturing process. For example, the fitting may indicate that the received metrology data may not be directly proportional to the received trace data.; ¶23 With newly collected trace data and process variable data X* 105, predicted values of future target variable (e.g., metrology data, throughput data or yield rate data) can be calculated as ŷ=ƒ(X*) , where ŷ is a vector of the predicted values.; ¶25 a monitoring and model updating component 260 shown in FIG. 2 runs 160-175 shown in FIG. 1. The monitoring and model updating component 260 shown in FIG. 2 includes, but is not limited to: a dynamic clustering analysis component 265, a change detection component 270, and a model update component 275.)
based on the at least one anomaly score for the at least one of the variables, to identify the at least one of the performances of the physical process as an outlier; and (¶23 When values of y*, newly collected metrology data, throughput data, or yield rate data, are available, the performance prediction component 245 compares ŷ and values of y*; ¶24 Returning to FIG. 1, at 180, the difference between y* and ŷ is fed back 240 to a control system 250 (FIG. 2), e.g., in real-time or off-line, in order to meet a corresponding product specification and enhance the yield rate, e.g., by adjusting values of controllable factors (i.e., process variables) of corresponding semiconductor manufacturing tool or process 235.)
based at least in part on the outlier identification, to modify the at least one of the variables for one or more subsequent performances of the physical process (¶24 Returning to FIG. 1, at 180, the difference between y* and ŷ is fed back 240 to a control system 250 (FIG. 2), e.g., in real-time or off-line, in order to meet a corresponding product specification and enhance the yield rate, e.g., by adjusting values of controllable factors (i.e., process variables) of corresponding semiconductor manufacturing tool or process 235.)
so as to improve the at least one of quality and yield of the physical process. (examiner notes that this is intended use and is not entitled to receiving patentable weight; ¶24 Returning to FIG. 1, at 180, the difference between y* and ŷ is fed back 240 to a control system 250 (FIG. 2), e.g., in real-time or off-line, in order to meet a corresponding product specification and enhance the yield rate, e.g., by adjusting values of controllable factors (i.e., process variables) of corresponding semiconductor manufacturing tool or process 235.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20150012250 A1, cited by applicant on the IDS dated 4/27/2021) in view of Cai (CN109116834A, cited by applicant on the IDS dated 4/27/2021).
Regarding Claim 3:
Li does not teach in particular, but Cai teaches:
wherein the plurality of variables associated with the physical process comprise at least one of voltage, current, power, and pressure. (p.5 (near end of page), Equipment state sensor collecting device data during chip processing … chamber pressure)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the chamber pressure parameter of Cai as one of the process parameters of Li, in order to include variables that will affect the final state of the chip (Cao, p.5, near end of page).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20150012250 A1, cited by applicant on the IDS dated 4/27/2021) in view of Amer (US 20160071024 A1).
Regarding Claim 4:
Li does not teach in particular, but Amer teaches:
wherein the at least one GMM comprises at least one temporally-coupled multimodal model (TMM). (¶14 to build mathematical models that can learn features of multimodal data, and to the use of such models to perform event detection and/or emotion recognition based on a temporal component of the multimodal data.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the multimodal data analysis of Amer in the process parameter modeling of Li, in order to detect short-term multimodal events (Amer, Abstract), thereby enabling effective modeling of multimodal data sequences that are non-stationary and have multiple time scales (Amer, ¶35)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20150012250 A1, cited by applicant on the IDS dated 4/27/2021) in view of Amer (US 20160071024 A1) and Ma (Ma, J., Jiang, J., Liu, C., & Li, Y. (2017). Feature guided Gaussian mixture model with semi-supervised EM and local geometric constraint for retinal image registration. Information Sciences, 417, 128-142.).
Regarding Claim 7:
Li does not teach in particular, but Ma teaches:
wherein determining the at least one TMM comprises maximizing a constrained regularized log-likelihood. (Section 3.2, The parameter set θ can be estimated by maximizing the likelihood of Eq. (1), or equivalently by minimizing the negative log-likelihood function as follows)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the log-likelihood analysis of Ma in the process parameter modeling of Li as modified by Amer, in order to avoid or alleviate getting trapped into local minima (Ma, Section 3.2)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20150012250 A1, cited by applicant on the IDS dated 4/27/2021) in view of Amer (US 20160071024 A1) and Wang (Wang, C., Wang, T., Wang, E., Sun, E., & Luo, Z. (2019). Flying small target detection for anti-UAV based on a Gaussian mixture model in a compressive sensing domain. Sensors, 19(9), 2168.).
Regarding Claim 8:
Li does not teach in particular, but Wang teaches:
wherein determining the at least one TMM comprises using an exact convex l0 norm. (p.7, the optimization problem Equation (14) can be exactly solved via convex optimization, in which the rank function is relaxed to the nuclear norm k · k∗ as its convex envelope, and the `0-norm)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the convex optimization of Wang in the process parameter modeling of Li as modified by Amer, in order to allow the system to work well with respect to grossly corrupted observations

Examiner’s Note
Examiner notes that claims 5 and 18 distinguish over the art (claim 6 inherits this from 5).  As such, claims 5, 6, and 18 are not rejected under 35 USC 103 or 102.  Reasons for indicating allowable matter are held in abeyance until the 35 USC 101 rejections are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/              Primary Examiner, Art Unit 2147